     Case 3:18-cv-01286-RAM Document 324 Filed 05/13/21 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO




 JOSE VALENTÍN MARRERO, EMERITA
 MERCADO ROMAN, PERSONALLY, AS
 MEMBERS OF THEIR CONJUGAL
 PARTNERSHIP AND ON BEHALF OF
 THEIR SON GAJVM                          CIVIL NO. 18-1286(RAM)

       Plaintiffs

           v.

 COMMONWEALTH OF PUERTO RICO;
 DEPARTMENT OF EDUCATION OF THE
 COMMONWEALTH OF P.R.

       Defendants



                          OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending    before   the    Court    are   Plaintiffs’     request   for

attorney’s fees and costs and Defendants’ opposition thereto.

(Docket Nos. 286 and 303, respectively). For the reasons discussed

below, Plaintiffs’ request is GRANTED IN PART and Defendants’

opposition is DENIED.     Plaintiffs are awarded attorney’s fees and

costs as calculated below.

                               I. BACKGROUND

     On May 11, 2018, Plaintiffs José Valentín-Marrero and Emerita

Mercado-Roman   (“Plaintiffs”),     on   behalf   of   their    son   GAJVM,

brought the present action against the Commonwealth of Puerto Rico
      Case 3:18-cv-01286-RAM Document 324 Filed 05/13/21 Page 2 of 8
Civil No. 18-1286(RAM)                                                    2


and the Department of Education of the Commonwealth of Puerto Rico

(“DOE” or “Defendants”) seeking injunctive relief, reimbursement

of costs, and attorney’s fees for alleged violations of the

Individuals with Disabilities Education Act (“IDEA” or “Act”), 20

U.S.C. §§ 100 et seq. (Docket No. 1).

     Upon adjudicating the parties’ cross-motions for summary

judgment,   the   Court   granted   in   part   Plaintiffs’   request   for

permanent injunction and ordered Plaintiffs to file their itemized

claim for attorney’s fees. (Docket Nos. 278 and 279). Accordingly,

Plaintiffs filed a Motion in Compliance with Order and Submitting

Itemized Statement of Attorney’s Fees, followed by a corrected

itemized    statement.    (Docket   Nos.   286    and   288-1).   Therein,

Plaintiffs stated that their legal counsel had agreed to a fixed

rate of $800.00, for the initial case work until December 2018,

and that subsequently his rate would be $60.00 an hour, plus costs.

(Docket No. 286 at 2). In total, Plaintiffs request a total amount

of $21,600.40 in attorney’s fees and costs.

     Defendants filed an Opposition arguing that, because the

Court found that by February 22, 2019 the DOE had complied with

the IDEA by crafting a sufficient Individualized Education Plan

(“IEP”), any reasonable attorney’s fees should not surpass said

date. (Docket No. 303 at 2-3). In the alternative, Defendants

contend that if the Court finds that Plaintiffs should receive

attorney’s fees for obtaining a partial grant of their motion for
       Case 3:18-cv-01286-RAM Document 324 Filed 05/13/21 Page 3 of 8
Civil No. 18-1286(RAM)                                                       3


summary judgment, the fees should be equivalent to one third (1/3)

of their itemized statement “since this was the remedy obtained

from all they requested in their Amended Complaint.” Id. at 3.

Lastly, Defendants posit that Plaintiffs’ request for attorney’s

fees should be held in abeyance pending appeal. Id. at 4. The DOE

does not sustain these arguments with any citations or supporting

authorities. See L. CV. R. 7(a). Defendants do not object to any

specific entry of Plaintiffs’ itemized statement.

                             II. DISCUSSION

       The IDEA authorizes a district court to “award reasonable

attorneys’ fees as part of the costs to a prevailing party who is

the    parent   of   a   child   with     a    disability.”   20   U.S.C.    §

1415(i)(3)(B). Attorneys’ fees awarded pursuant to IDEA must “be

based on rates prevailing in the community in which the action or

proceeding arose for the kind and quality of services furnished.”

20 U.S.C. § 1415(i)(3)(C). When adjudicating a request for fees

under the Act, courts “must determine whether: (1) a party is in

fact   a   “prevailing    party”;   (2)       the   compensation   sought   is

reasonable; and (3) if there are any additional but exceptional

considerations that may require and [sic] upward or downward

adjustment in the award.” Bristol-Navarro v. Puerto Rico Dep't of

Educ., 215 F. Supp. 3d 195, 198 (D.P.R. 2016) (citing Hensley v.

Eckerhart, 461 U.S. 424, 433–34 (1983)). Within these parameters,

district courts have “a great deal of discretion” when awarding
       Case 3:18-cv-01286-RAM Document 324 Filed 05/13/21 Page 4 of 8
Civil No. 18-1286(RAM)                                                        4


attorneys’ fees in IDEA cases. Gonzalez v. Puerto Rico Dep't of

Educ., 1 F. Supp. 2d 111, 114 (D.P.R. 1998).

       A. A Prevailing Party

       A plaintiff is “considered a prevailing party if he succeeds

on any significant issue in litigation that achieves some of the

benefit the party sought by bringing his suit.” Rodriguez v. Puerto

Rico, 764 F. Supp. 2d 338, 342 (D.P.R. 2011) (citing Farrar v.

Hobby,   506   U.S.    103,    113   (1992))   (emphasis    added).    Although

Plaintiffs did not obtain the totality of the relief requested,

they   certainly      meet    this   threshold.   Here,    as   in   Rodriguez,

“Defendants had to provide requested services and reimbursements

to   Plaintiffs,”      as    well    as   compensatory    education,    thereby

“cementing Plaintiffs' status as a prevailing party.” Id. Although

Defendants crafted an adequate IEP prior to the cross-motions for

summary judgment, Plaintiffs only received the relief sought by

pursuing the present litigation.

       B. The Prevailing Rate

       Plaintiffs are represented by attorney Antonio Borrés-Otero.

Defendants do not seek to adjust his rate and with good reason.

Attorney Borrés-Otero’s rate of $60.00 per hour is not only

reasonable, but significantly below the prevailing rate in the

community for IDEA litigation. See Zayas v. Puerto Rico, 451 F.

Supp. 2d 310, 316 (D.P.R. 2006) (finding that $110.00 per hour was

“at the lower end of the prevailing rate in the community” and
     Case 3:18-cv-01286-RAM Document 324 Filed 05/13/21 Page 5 of 8
Civil No. 18-1286(RAM)                                                             5


assigning said rate to unidentified attorneys whose preparation,

education, and experience were unknown to the Court); Gonzalez, 1

F. Supp. 2d at 114 (holding that $125.00 per hour for office work

and $175.00 per hour for trial work was a reasonable rate for the

plaintiffs’ lead counsel in 1998); Rodriguez, 764 F. Supp. 2d at

344 (accepting the rate of $135.00 per hour).

     C. The Reasonability of the Total Amount Sought

     “The First Circuit has endorsed the ‘lodestar’ approach for

purposes   of    determining   whether      the    total    amount   sought       is

presumptively reasonable.” Bristol-Navarro, 215 F. Supp. 3d at

198. Pursuant to this method, “the judge calculates the time

counsel spent on the case, subtracts duplicative, unproductive, or

excessive hours, and then applies prevailing rates.” Gay Officers

Action League v. Puerto Rico, 247 F.3d 288, 295 (1st Cir. 2001).

     Plaintiffs claim a total of 283.84 hours of work for attorney

Borrés-Otero     from   December     2018    until     the    present.          After

conducting   a   detailed   review    of    each    entry    in    the    itemized

statement, the Court makes the following modifications:

                                                             Hours    Hours
    Date                    Description
                                                            Claimed Approved
 12/20/2018 Prepared motion requesting order                2.85    2.00
 8/08/2019      Drafted motion for extension of             0.75         0.50
                time to amend the complaint
 1/23/2020      Prepared and filed joint motion             1.0          0.75
                for extension of time as
                discovery due date and other
                matters
 4/10/2020      Drafted and filed motion In                 0.75         0.50
                Compliance with Order
      Case 3:18-cv-01286-RAM Document 324 Filed 05/13/21 Page 6 of 8
Civil No. 18-1286(RAM)                                                 6


 4/10/2020  Drafted and filed motion to               1.0       0.50
            continue discovery until May 2020
 4/13/2020  Drafted and filed motion to               1.0       0.50
            continue deadline to file
            dispositive motions.
 7/16/2020  Prepared Motions Requesting               1.0       0.50
 7/17/2020  further extensions to file
 7/18/2020  Response to Defendant’s motion
            for Summary Judgment
 7/30/2020  Prepared motion supplementing             1.0       0.50
            request for relief at motion for
            summary judgment
 7/30/2020  Prepared    motion    submitting          1.0       0.50
            certified translation and motion
            to restrict.
 8/09/2020  Prepared informative motion as to         1.0       0.75
            availability of Starbright
            Academy and motion to file
            Spanish documents
 8/13/2020  Prepared Emergency Motion                 1.50      0.75
            Requesting Order to place minor
            at Starbright Academy
 9/01/2020  Prepared Motion to Stay                   2.0       0.75
            Proceedings, Rule 62
 10/18/2020 Legal research as to procedures           3.0       0.00
            and requirements for appeal,
            drafted Notice of Appeal and
            Motion to stay procedures pending
            appeal.

     Furthermore, the Court shall reduce the 10.8 hours that were

related to unsuccessful settlement negotiations to 5 hours. The

283.84 hours for attorney’s fees requested by Plaintiffs are

adjusted to 268.69 hours.

     D. Interpreter Costs and Translation Fees

     Prevailing parties in IDEA litigation can recover costs “set

out in 28 U.S.C. § 1920, the general statute governing the taxation

of costs in federal court.” Arlington Cent. Sch. Dist. Bd. of Educ.

v. Murphy, 548 U.S. 291, 298 (2006). Specifically, 28 U.S.C. §
      Case 3:18-cv-01286-RAM Document 324 Filed 05/13/21 Page 7 of 8
Civil No. 18-1286(RAM)                                                              7


1920(6) provides that “compensation of interpreters, and salaries,

fees, expenses, and costs of special interpretation services under

section   1828    of     this    title”    are    taxable      costs.   Therefore,

Plaintiffs’ request for the interpreter fees for the September 13,

2018 hearing is proper.

     On   the    other    hand,    Local   Rule    5(c)     requires    that    “all

documents not in the English language which are presented or filed,

whether   as    evidence    or     otherwise,     must    be   accompanied     by   a

certified translation into English.” L. CV. R. 5(c). Consequently,

other judges in this District have routinely held that costs

related to translations are recoverable in IDEA cases. See Colon

Vazquez   v.    Puerto     Rico,    2015   WL     847291,      *2   (D.P.R.    2015)

(“[T]ranscription costs may be classified as reasonable out-of-

pocket expenses normally billed to the client and, therefore, may

be included in costs awarded to a prevailing party under                        [42

U.S.C. § 1988 and 20 U.S.C. § 1415(i)(3)(C).]”); Fortes-Cortes v.

Garcia-Padilla, 2016 WL 492766, *3-4 (D.P.R. 2016); Zayas v. Puerto

Rico, 451 F. Supp. 2d at 318. See also Torres-Serrant v. Dep't of

Educ. of Puerto Rico, 100 F. Supp. 3d 138, 144 (D.P.R. 2015)

(finding that requiring plaintiffs to pay for the translation costs

of the administrative record is “inconsistent with the IDEA's

language and objectives.”). In the case at bar, the translation

fees claimed by Plaintiffs are equally recoverable.
     Case 3:18-cv-01286-RAM Document 324 Filed 05/13/21 Page 8 of 8
Civil No. 18-1286(RAM)                                                 8


                           III. CONCLUSION

     Accordingly,   Plaintiffs    are    entitled   to   the   following

attorneys’ fees and costs:

       Attorney’s fees totaling 268.69 hours         $16,121.40
       X $60.00/hour:
       Attorney’s fees from May 2018 through         $800.00
       November 2018:
       Interpreter fees for the September            $750.00
       13, 2018 hearing:
       Translation fees:                             $3,020.00
                        Total fees and costs:        $20,691.40


     The Court hereby GRANTS IN PART Plaintiffs' petition for

attorney’s fees, and costs at Docket No. 286, subject to the

adjustments discussed above. Defendants’ Opposition at Docket No.

303 is DENIED. Plaintiffs are awarded attorney’s fees and costs in

the total amount of $20,691.40.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 13th day of May 2021

                                        S/ RAÚL M. ARIAS-MARXUACH
                                        United States District Judge
